Citation Nr: 1131880	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-03 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected right shin splints.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder, associated with service-connected right shin splints.

3.  Entitlement to service connection for a right low back/gluteus disability, to include as secondary to service-connected right shin splints.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected right shin splints.

5.  Entitlement to service connection for exogenous obesity, to include as secondary to service-connected right shin splints.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served from April 29, 1988, to October 5, 1988, when she was relieved from her initial active duty training. 

This case comes from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and St. Petersburg, Florida. 

A May 2004 rating decision granted service connection for right shin splints and assigned the same an initial noncompensable disability rating, and denied service connection for a low back condition.  A July 2005 rating decision, in pertinent part, granted service connection for depressive disorder and assigned the same an initial 30 percent disability rating.  The July 2005 rating decision also denied the Veteran's claims of entitlement to service connection for degenerative joint disease of the right hip; degenerative joint disease of the right knee; lumbar paraspinal myositis, degenerative joint disease without herniation, right sacroiliitis; diabetes mellitus; and exogenous obesity, each to include as secondary to service-connected right shin splints.  An August 2006 rating decision denied the Veteran's claim of entitlement to a total disability due to individual unemployability (TDIU).
In June 2007, the Veteran and her spouse testified before the undersigned Veterans Law Judge, seated at the RO in San Juan, Puerto Rico.  A transcript of the hearing has been associated with the claims file. 

In July 2008, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that subsequent to the April 2009 Supplement Statement of the Case, the Board received additional medical evidence in June 2011.  However, a waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not required, as the medical evidence is not relevant to the only issue adjudicated herein, entitlement to service connection for obesity.  The newly-received evidence is silent for obesity and demonstrates the Veteran's treatment for miscellaneous health concerns not currently on appeal.

The Board also notes that an April 2009 rating decision granted the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and trochanteric bursitis, right hip, each to include as secondary to service-connected right shin splints, as well as a TDIU.  Thus, the RO's April 2009 action represents a full grant of the benefits sought as to those claims and the Board will confine its consideration to the issues set forth on the decision title page.

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound has been raised by the record, specifically, by the Veteran's March 2011 claim.  However, the AOJ has not had the opportunity to adjudicate the issue.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable disability rating for service-connected right shin splints and an initial disability rating in excess of 30 percent for depressive disorder; as well as service connection for a right low back/gluteus disability and diabetes mellitus, both to include as secondary to service-connected right shin splints, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Obesity is not a disability for which service connection can be awarded.


CONCLUSION OF LAW

Service connection for obesity is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.1 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With regard to the Veteran's claim of entitlement to service connection for obesity, to include as secondary to service-connected right shin splints, the only issue adjudicated herein, the Board points out that this is not a condition for which VA compensation is payable.  Consequently, consideration of the VCAA is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Service Connection

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran, in her April 2005 letter to the President of the United States, described the difficulties that she was having with her service-connected right shin splints.  She asserted that the pain from such had affected her lower back, right hip, right knee, diabetes, morbid obesity, and psychological status.  The RO accepted such statement as a claim of entitlement to service connection for the conditions described, including obesity.  

However, obesity is not a condition for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1; see also Allen, 7 Vet. App. at 448.

VA's rating schedule does not contemplate a separate disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  In this case, obesity is as an underlying symptom of a ratable disease or injury.  

For instance, the Veteran's diagnosis of and treatment for obesity is well-documented, including recent bariatric surgery and subsequent substantial weight loss.  The Veteran asserted, in April 2005, that her service-connected right shin splints affected her morbid obesity.  In essence, it is clear that she argues that her right leg pain prevented her from maintaining a healthy weight and she developed obesity.  As discussed above, obesity is as an underlying symptom of a ratable disease or injury, and in the present case, the Veteran is indeed service-connected for the ratable injury, her right shin splints.  It is significant that the Veteran's claim of entitlement to diabetes, presently before the Board and the subject of the remand herein, will afford the Board an opportunity to also consider whether her obesity is an underlying symptom of a ratable disease, diabetes.

Accordingly, service connection for obesity on either a direct or secondary basis is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R.    § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for exogenous obesity, to include as secondary to service-connected right shin splints, is denied.


REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in November 2006.  There is no indication that the Veteran has ceased VA treatment.  The VA treatment records dated in November 2006 were from the VA Medical Center in San Juan, Puerto Rico; however, the Veteran has updated the claims file with new addresses since that time.  The Veteran underwent her October 2008 VA examinations in New Jersey, and her most recent correspondence with VA includes a return address in Massachusetts.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AMC/RO must clarify the sites of the Veteran's VA treatment since November 2006 and obtain and associate with her claims file any updated VA treatment records.  

The Veteran filed a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in June 2005.  At that time, she identified Dr. B., Hospital San Cristobal, and Corporacion Medica de J.D., as sources of relevant private treatment records.  There is no indication that the RO acted upon the Veteran's June 2005 VA Form 21-4142.  Careful review of the claims file indicates that while there are private treatment records from Hospital San Cristobal included in the records associated with the Veteran's claim for disability benefits from the Social Security Administration, it appears that there are no records from Dr. B. or Corporacion Medica de J.D.  On remand, such records should be obtained and associated with the claims file. 

As to the Veteran's claims of entitlement to increased disability ratings for her service-connected right shin splints and depressive disorder, the Board notes that the most recent VA examinations evaluating such disabilities are dated in October 2008, more than two years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current conditions as to her service-connected right shin splints and depressive order, VA's duty to assist includes providing new examinations.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

As to the Veteran's claim of entitlement to service connection for a right low back/gluteus disability, the Board notes that the Veteran, during the course of the present appeal, has been granted service connection for degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and trochanteric bursitis, right hip.  Most recently, on VA examination in October 2008, the Veteran was not diagnosed with a separate disability as to her spine or her right lower extremity.  Thus, it remains unclear to the Board if the Veteran indeed has a disability related to her right low back/gluteus that has not been already service-connected.  On remand, the AMC/RO must obtain an opinion as to whether such disability exists and if so, whether such disability is related to service, or to any service-connected disability.

As to the Veteran's claim of entitlement to service connection for diabetes, the Board notes that at the time of the Veteran's most recent VA examination, in October 2008, the examiner opined that the Veteran's diabetes was less likely aggravated by her service-connected disabilities.  The examiner reasoned that the Veteran's blood sugars were under good control over the past several years, that she had lost over 100 pounds subsequent to her bariatric surgery, and that she was not prescribed any psychotropic medication known to impair glucose tolerance.  The examiner also noted the Veteran's obesity and opined that lack of exercise secondary to her service-connected right shin splints and multiple joint problems was one of the factors that contributed to such.  

It remains unclear to the Board, however, whether the Veteran's multiple service-connected musculoskeletal disabilities, presently including her right shins, degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and trochanteric bursitis, right hip, prevented the Veteran from exercising and thus contributed to her diabetes, or if such lack of exercise contributed to obesity which contributed to diabetes.  On remand, the AMC/RO must obtain such an opinion.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify the VAMCs where she obtained VA treatment since November 2006.  Obtain and associate with the Veteran's claims file her treatment records from the VAMC in San Juan, Puerto Rico, as well as treatment records from any VAMC identified by the Veteran, dated from November 2006 to the present.

2.  Obtain and associate with the Veteran's claims file her private treatment records from Dr. B. and Corporacion Medica de J.D., as identified by her June 2005 VA Form 21-4142.  Advise the Veteran that she may submit such records if she so chooses.  If a negative response is received from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to secure such records must be properly documented in the claims file.  Ensure that any private treatment records associated with the claims file are written in, or translated into, English.

3.  Schedule the Veteran for VA examination and a VA psychiatric evaluation with appropriate examiners to determine the current severity of her service-connected right shin splints and depressive disorder.  The examiners should note all relevant pathology.  All indicated tests, including x-rays, should be conducted.

4.  Subsequent to the development directed above, obtaining and associating with the Veteran's claims file her VA and private treatment records; forward the Veteran's claims file to the examiner who conducted the VA spine examination in October 2008.  

a. The examiner must report as to whether the Veteran has a disability related to her right low back/gluteus that is not already diagnosed as right shin splints; degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; or trochanteric bursitis, right hip.

b.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that  the Veteran's right low back/gluteus disability, if any, was incurred in service or is related to any incident therein, specifically to include her in-service right shin splints and stress fractures.

c. The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected right shin splints; degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and/or trochanteric bursitis, right hip, aggravates her nonservice-connected right low back/gluteus disability, if any, beyond the natural progression of the disease.  If aggravation is found, the examiner should identify that aspect of the disability which is due to such aggravation.

5.  Subsequent to the development directed above, obtaining and associating with the Veteran's claims file her VA and private treatment records; forward the Veteran's claims file to the examiner who conducted the VA diabetes mellitus examination in October 2008.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected right shin splints; degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and/or trochanteric bursitis, right hip, aggravates her nonservice-connected diabetes mellitus beyond the natural progression of the disease.  If aggravation is found, the examiner should identify that aspect of the disability which is due to such aggravation.

In this regard the examiner must comment upon whether the Veteran's service-connected right shin splints; degenerative disc disease of the lumbosacral spine with grade 1 retrolisthesis of L2 on L3; patellofemoral pain syndrome, right knee; and/or trochanteric bursitis, right hip, prevented her from exercising and thus contributed to her diabetes, or if such lack of exercise contributed to obesity which contributed to diabetes.

If the examiners who performed the October 2008 VA examinations are not available, schedule the Veteran for additional appropriate examinations and have those examiners address the questions noted above.

The claims file should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.
6.  Subsequent to the VA examinations, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient, corrective procedures must be implemented. 

7.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


